NO. 07-01-0041-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                   MARCH 20, 2002

                         ______________________________


                         JODY FLOYD MATHES, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 228TH DISTRICT COURT OF HARRIS COUNTY;

                    NO. 811010; HONORABLE TED POE, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Jody Floyd Mathes appeals from his conviction for possession with intent

to deliver a controlled substance and punishment of 25 years in the Institutional Division

of the Texas Department of Criminal Justice. We affirm.


      Appellant was charged by indictment in Cause No. 811, 010 in the 228th District

Court of Harris County, Texas, for the felony offense of possession with intent to deliver

cocaine, more than 4 grams and less than 200 grams by aggregate weight including
adulterants and dilutants. Appellant, represented by a retained attorney, entered a plea

of guilty and requested a jury to assess punishment. Extensive evidence was presented

to the jury considering punishment, including testimony from appellant and members of his

family. The jury sentenced appellant to 25 years in the Institutional Division of the Texas

Department of Criminal Justice and assessed a fine of $5,000. Appellant timely filed his

Notice of Appeal.


       Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in

Support thereof. In support of the motion to withdraw, counsel has certified that, in

compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), the record has been diligently reviewed and that in the opinion of counsel, the

record reflects no reversible error or grounds upon which a non-frivolous appeal can

arguably be predicated. Counsel thus concludes that the appeal is frivolous. Counsel has

discussed why, under the controlling authorities, there is no reversible error in the trial

court’s judgment. High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief.


       We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 109



                                            2
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                                      Phil Johnson
                                                        Justice




Do not publish.




                                           3